DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a Continuation Application entered 05/24/2021.

Status of Claims
3.	Claims 1-20 are pending in this application.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,019,380. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
US 11,019,380
1. An apparatus comprising: 
memory; computer readable instructions; and processor circuitry to execute the computer readable instructions to: 
determine an anonymized identifier from media monitoring data corresponding to a personal people meter of a panelist; 
filter anonymized census data from a plurality of media devices based on the anonymized identifier; when second media data different than first media data is included in the media monitoring data during a same time duration, tag the time duration as corresponding to multiple media exposure; and credit exposure to media for the panelist based on the tag.
1. An apparatus comprising: 
a data extractor to 



determine an anonymized identifier from media monitoring data corresponding to a personal people meter of a panelist; a filter to filter anonymized census data from a plurality of media devices based on the anonymized identifier; a data supplementer to backfill the media monitoring data using the filtered anonymized census data by: 
when the filtered anonymized census data includes first media data that is not included in the media monitoring data, adding the first media data into the media monitoring data; and when second media data different than the first media data is included in the media monitoring data during the same time duration, tag the time duration as corresponding to multiple media exposure; and a media creditor to credit exposure to media for the panelist based on the backfilled media monitoring data.


	Regarding Claim 1, as can be seen from the table above, most of the limitations of instant claim 1 are contained in the patent claim 1 other than the underlined limitation; even though they are described differently, they are not patentably distinct from each other. 

Instant Application
US 11,019,380
10. An apparatus comprising: 
memory; computer readable instructions; and processor circuitry to execute the computer readable instructions to: 
backfill media monitoring data using filtered anonymized census data by: when the filtered anonymized census data includes first media data that is not included in the media monitoring data, adding the first media data into the media monitoring data; and when second media data different than the first media data is included in the media monitoring data during a same time duration, tag the time duration as corresponding to multiple media exposure; and credit exposure to media for a panelist based on the backfilled media monitoring data, the anonymized census data corresponding to an anonymized identifier corresponding to a meter of the panelist.
1. An apparatus comprising: 
a data extractor to 


determine an anonymized identifier from media monitoring data corresponding to a personal people meter of a panelist; a filter to filter anonymized census data from a plurality of media devices based on the anonymized identifier; a data supplementer to backfill the media monitoring data using the filtered anonymized census data by: 
when the filtered anonymized census data includes first media data that is not included in the media monitoring data, adding the first media data into the media monitoring data; and when second media data different than the first media data is included in the media monitoring data during the same time duration, tag the time duration as corresponding to multiple media exposure; and a media creditor to credit exposure to media for the panelist based on the backfilled media monitoring data.


	Regarding Claim 10, as can be seen from the table above, even though they are described differently, the difference is not distinguishable enough to render the instant application claim to be patentable. 

Instant Application
US 11,019,380
20. An apparatus comprising:
 memory; computer readable instructions; and processor circuitry to execute the computer readable instructions to: 
determine an anonymized identifier from media monitoring data corresponding to a personal people meter of a panelist; filter anonymized census data from a plurality of media devices based on the anonymized identifier; when the filtered anonymized census data includes first media data that is not included in the media monitoring data, backfill the media monitoring data using the filtered anonymized census data by adding the first media data into the media monitoring data; and credit exposure to media for the panelist based on the backfilled media monitoring data.
1. An apparatus comprising: 
a data extractor to 


determine an anonymized identifier from media monitoring data corresponding to a personal people meter of a panelist; a filter to filter anonymized census data from a plurality of media devices based on the anonymized identifier; a data supplementer to backfill the media monitoring data using the filtered anonymized census data by: 
when the filtered anonymized census data includes first media data that is not included in the media monitoring data, adding the first media data into the media monitoring data; and when second media data different than the first media data is included in the media monitoring data during the same time duration, tag the time duration as corresponding to multiple media exposure; and a media creditor to credit exposure to media for the panelist based on the backfilled media monitoring data.


	Regarding Claim 20, as can be seen from the table above, all the limitations of instant application claim 20 is contained in the patent claim 1, thus is anticipated by the patent claim 1. 
	The remaining dependent claims 2-9, 11-19 are also rejected based on the dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Papakostas et al (US 2014/0280896) in view of Apokatanidis et al (US 2017/0090679).

Regarding Claim 1, Papakostas discloses an apparatus (see Fig. 1, -100) comprising memory; computer readable instructions; and processor circuitry to execute the computer readable instructions to determine an anonymized identifier from media monitoring data corresponding to a personal people meter of a panelist (see Para 90); filter anonymized census data from a plurality of media devices based on the anonymized identifier (see Fig. 4; Para 85-86); when place visit monitoring data is included in the monitoring data during a time duration (see Para 29), tag the time duration as corresponding to media exposure; and credit exposure to media for the panelist based on the media monitoring data (see Para 41; Para 48; Para 50; Para 96).
Borland is silent about tagging the same duration as corresponding to multiple exposure when two different media data is included in the media monitoring data during a same time duration.
In an analogous art, Apokatanidis discloses, as in one embodiment, tracking user’s media usage pattern by detecting when a user is playing a computer game or watching a streaming video while listening to music or monitoring an online auction in a web browser (see Para 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Papakostas to include tagging the same duration as corresponding to multiple exposure when two different media data is included in the media monitoring data during a same time duration, as taught by Apokatanidis to take advantage of user’s usage pattern to derive user’s preference for better targeting results.

Regarding Claim 2, Papakostas further disclose the media monitoring data includes an identification of media, a timestamp of the media, a panelist identifier, and the anonymized identifier (see Figs. 1 and 3; Para 31; the anonymized identifier such as port number).

Regarding Claim 3, Papakostas further disclose the media monitoring data is obtained from a media device of the panelist (see Fig. 4; Para 85; such as from an iPhone).

Regarding Claim 4, Papakostas further disclose the anonymized census data corresponds to media output by the plurality of media devices, the anonymized census data including anonymized identifiers for the plurality of media devices (see Fig. 1, -125; such as port numbers as anonymized identifier for the plurality of media devices).

Regarding Claim 5, Papakostas further disclose the plurality of media devices includes first media devices of panelists and second media devices of non-panelists (see Para 28-29).

Regarding Claim 6, Papakostas further disclose the processor circuitry is to filter the anonymized census data by removing census data that does not correspond to the anonymized identifier (see Fig. 4; remove census data does not correspond to the anonymized identifier such as panel identifier 50000).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



7.	Claim 20 is rejected under 35 U.S.C. 102(a) (1) or (a) (2) as being anticipated by Papakostas et al (US 2014/0280896).

Regarding Claim 20, Papakostas disclose an apparatus (see Fig. 1, -100) comprising memory; computer readable instructions; and processor circuitry to execute the computer readable instructions to determine an anonymized identifier from media monitoring data corresponding to a personal people meter of a panelist (see Para 90); filter anonymized census data from a plurality of media devices based on the anonymized identifier (see Fig. 4; Para 85-86); when the filtered anonymized census data includes first media data that is not included in the media monitoring data, backfill the media monitoring data using the filtered anonymized census data by adding the first media data into the media monitoring data (e.g., see Para 85; Para 87; such as one or more of the elements, processes illustrated in FIG. 4 may be combined; the user agent(s) may associate their respective request(s) with any other application such as, for example, a YouTube application, a newsreader application, a browser application, etc.); and credit exposure to media for the panelist based on the backfilled media monitoring data (see Para 41; Para 48; Para 50; Para 96; such as based on the filtered and identified (e.g., application resolved) requests, the duration calculator credits application(s) with representative usage durations).

Allowable Subject Matter
8.	 Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (if rejection for claim 1 is overcome by filing Terminal Disclaimer). 
Claims 10-19 will be allowed if Obvious Double Patenting is overcome by filing a Terminal Disclaimer.

Conclusion
9.	Claims 1-20 are rejected.
	Claims 7-9 are objected.

Correspondence Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426